          Case 1:19-cv-05731-GHW Document 14 Filed 08/05/19 Page 1 of 1



James A. Saville, Jr.
HILL RIVKINS LLP
45 Broadway, Suite 1500
New York, New York 10006
(212) 669-0600

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
IN THE MATTER OF THE COMPLAINT OF                             :
                                                              :   1:19-CV-05731-GHW
HAPAG-LLOYD AKTIENGESELLSCHAFT                                :
a/k/a HAPAG-LLOYD AG                                          :
                                                              :
AS OWNERS AND OPERATORS OF THE                                :   NOTICE OF APPEARANCE
M/V YANTIAN EXPRESS                                           :
                                                              :
--------------------------------------------------------------X

        PLEASE TAKE NOTICE that the undersigned attorney, admitted or otherwise authorized

to practice in this Court, hereby enters his appearance as counsel on behalf of defendant, AGCS

Marine Insurance Company, and requests that notice of all matters arising herein and service of all

papers and documents filed herein, be provided to him at the below address and/or electronically

through this Court’s CM/ECF system.

Dated: New York, New York
       August 5, 2019

                                                             HILL RIVKINS LLP
                                                             By: /s/ James A. Saville, Jr.
                                                                  James A. Saville, Jr.
                                                                  Hill Rivkins LLP
                                                                  45 Broadway, Suite 1500
                                                                  New York, New York 10006
                                                                  Telephone: (212) 669-0600
                                                                  Facsimile: (212) 669-0698
                                                                  Email: jsaville@hillrivkins.com




                                                  Page 1 of 1
